DOWNEY, Judge,
concurring specially:
I agree that the ends of justice are best served by reversing this case and remanding for further proceedings relative to the provision for child support, albeit the husband was notified of the final hearing date and did not attend. It appears the husband had a conflict with the hearing date and, upon discussing it with his wife, was advised by her that he need not attend because, the matter being uncontested, the agreement would be put in evidence and his presence was unnecessary. Neither of them anticipated that the trial judge would sua sponte reject the amount of child support contained in the agreement. Thus, I think the husband’s absence was excusable and the matter should have been put over *1068to another day. However, it seems to me that, generally, parties cannot claim lack of due process and an opportunity to be heard, when they fail to attend a final hearing such as this, because the matter is proceeding on an uncontested basis. As we all know, the trial court has certain obligations and discretion in accepting an agreement of the parties and it behooves a party to attend a scheduled final hearing to make sure his interests are protected.